Citation Nr: 0835977	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  03-19 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for central disc protrusion, C5-C6.

2.  Entitlement to a disability rating in excess of 20 
percent for status post laminectomy and fusion of L4-L5.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1989 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which continued 20 percent disability 
ratings for the veteran's service-connected neck and back 
disabilities.  In March 2005 and December 2006, the Board 
remanded the case for additional development; it is again 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran's service-connected central disc protrusion 
of C5-C6 has not been manifested by severe limitation of the 
cervical spine, severe and recurrent attacks of 
intervertebral disc syndrome with intermittent relief, 
forward flexion of the cervical spine limited to 15 degrees 
or less, favorable ankylosis of the entire cervical spine or 
incapacitating episodes.

2.  The veteran's service-connected status post laminectomy 
and fusion of L4-L5 has not been manifested by recurrent 
attacks of intervertebral disc syndrome with intermittent 
relief, forward flexion of the lumbar spine limited to 30 
degrees or less, favorable ankylosis of the entire 
thoracolumbar spine or incapacitating episodes.

3.  Radiculopathy of the right lower extremity is equivalent 
to no more than mild incomplete paralysis of the sciatic 
nerve.

4.  Radiculopathy of the right upper extremity is equivalent 
to no more than mild incomplete paralysis of the sciatic 
nerve.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for central disc protrusion of C5-C6 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5290, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 
(2003); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, 
Diagnostic Code 5243 (2007).

2.  The criteria for a disability rating in excess of 20 
percent for status post laminectomy and fusion of L4-L5 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2003); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Code 
5243 (2007).

3.  The criteria for a disability rating of 10 percent, but 
no more, for radiculopathy of right lower extremity from 
September 23, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.124a, Diagnostic 
Code 8520 (2007).

4.  The criteria for a disability rating of 10 percent, but 
no more, for radiculopathy of right upper extremity from 
September 23, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.124a, Diagnostic 
Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in May 2002 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  In addition, the letter indicated that a 
claim for increase in a disability rating was considered 
complete when there is evidence that shows the disability has 
gotten worse, including lay evidence that the symptoms had 
increased in frequency and severity.  The Board notes that 
letters sent in April 2005 and April 2007 also met the duty 
to notify the veteran.  

The Board acknowledges that the letters sent to the veteran 
do not meet the requirements of Vazquez-Flores, supra, and 
are not sufficient as to content, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome 
for the reasons discussed below.  In this case, the veteran 
was provided with correspondence regarding what was needed to 
support his claim for increase.  Specifically, an April 2003 
statement of the case and July 2008 and August 2004 
supplemental statements of the case provided the veteran with 
the criteria necessary for entitlement to higher disability 
ratings for his cervical and lumbar spine disabilities.  
Moreover, in his December 2005 VA examination, the veteran 
was prompted to inform the examiner how his cervical and 
lumbar spine disorder symptoms affected his employment and 
daily life.  In addition, in the April 2007 letter, the 
veteran was given examples of the types of lay and medical 
evidence that would substantiate his claim and was informed 
how the VA determines a disability rating.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the RO 
readjudicated the claims and issued a supplemental statement 
of the case in July 2008.  Based on the above, any notice 
deficiencies with regard to the holding in Vazquez, supra, do 
not affect the essential fairness of the adjudication.  For 
this reason, no further development is required regarding the 
duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
Board remanded this case in December 2006, in part, to afford 
the veteran an examination to determine the current state of 
the neurological manifestations of his cervical and lumbar 
spine disabilities.  The RO scheduled this examination and 
gave notice to the veteran at his most recent known address.  
However, the veteran did not report to his scheduled VA 
examination.  In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), 
the Court also pointed out that VA must show that a claimant 
lacked "adequate reason" or "good cause" for failing to 
report for scheduled examinations.  In this case, there is no 
evidence on file demonstrating that the veteran had any 
"adequate reason" or "good cause" for failing to report to be 
examined when VA so requested.  When a claimant fails without 
good cause to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. § 
3.655(a),(b) (2007).  The Board notes that the duty to assist 
is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Board finds that VA has substantially complied 
with the Board's December 2006 remand, and further 
development is not required.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

Significantly, the appellant has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that the 
Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In reaching this 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  
Consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

April 2002 VA spine examination report reflects that the 
veteran reported neck and back pain, which increased during 
physical activity.  He had to be careful with bending or 
lifting and could stand only for short periods of time.  He 
described pain, numbness and tingling radiating out of the 
neck into the right arm and down the ulnar border of the 
right arm to the hand.  He also indicated he had numbness and 
tingling out of the right leg to the foot.  

Upon examination, the veteran had a satisfactory gait 
pattern.  Range of motion of his neck was right and left 
lateral rotation of 65 degrees, 45 degrees of flexion and 25 
degrees of extension.  There was pain on motion, particularly 
right lateral rotation and cervical extension.  He had focal 
tenderness in the right trapezius and no spasm was noted.  He 
had a well-healed tracheostomy scar.  He was noted to have a 
well-healed surgical scar along the medial aspect of the 
right scapular border when he had surgery secondary to a 
collapsed lung after a post-service hunting accident.  He was 
able to stand erect.  There was a well-healed surgical scar 
in the midline of the low back region.  No spasm was noted.  
There was palpable hardware in the right paravertebral 
region, which the veteran indicated was a bone stimulator.  
He had bilateral paravertebral tenderness, greater on the 
right than on the left.  He had 75 degrees of flexion, 30 
degrees of extension, and 25 degrees of right and left 
lateral bending.  There was pain on motion.  On neurological 
examination, no focal strength deficits were noted in the 
upper or the lower extremities.  He was able to heel and toe 
walk and squat and rise again.  Upper extremity measured 27 
centimeters bilaterally and proximal forearm measured 26 
centimeters bilaterally.  Thigh measurements one hand-breadth 
above the superior patellar border were 36 centimeters 
bilaterally and calf measurements were 33 centimeters 
bilaterally.  Reflexes and sensation were intact in the upper 
and the lower extremities.  On supine straight leg raising 
examination, elevation of the left leg to 55 degrees caused 
back pain only.  The impression was service-connected status 
post laminectomy and fusion at L4-5, service-connected 
central disc protrusion at C5-6 and mechanical upper back 
pain.  The examiner noted that x-rays of the thoracic spine 
were normal.  The examiner addressed the DeLuca, supra, 
provisions by noting that there was pain on motion that could 
certainly further limit functional ability during flare-ups 
or with increased use. However, the examiner noted that it 
was not feasible to attempt to express this in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty.  

A December 2002 private medical record shows that the 
veteran's straight leg raising was negative bilaterally and 
that his range of motion of his lumbar spine was reduced on 
flexion.  He had some tenderness over the right sacroiliac 
joint and the reflexes in the lower extremities were 2+ and 
equal bilaterally.  VA and private medical records show 
ongoing treatment for the veteran's back and neck conditions. 

A September 2003 VA spine examination report reflects that 
the veteran indicated his  neck pain travelled down into his 
right shoulder and infrequently down into his right forearm.  
Most of his neck and back pain bothered him at night.  He 
also reported that his neck and back pain worsened after 
activity.  Upon examination, the veteran had a normal non-
antalgic tandem gait.  He had diffuse tenderness about this 
cervical spine, mainly on the right side of the paraspinal 
muscles.  He had 60 degrees of forward flexion of the 
cervical spine, 15 degrees of extension with pain, and 85 
degrees of bilateral rotation, with pain beginning at 60 
degrees.  Examination of the bilateral upper extremities 
revealed that he had 5/5 biceps, triceps, wrist flexors, 
deltoids, wrist extensors, interosseous and grip.  He had 
negative Hoffman's and deep tendon reflexes at 1+ bilaterally 
in the biceps.  His sensation was intact throughout and he 
had brick capillary refill.  Examination of his lumbar spine 
showed that he had tenderness to palpation specifically over 
his implantable nerve stimulator.  His incision was well-
healed.  He had no spasm with marching of his lumbar spine.  
His lumbar spine range of motion was forward flexion of 80 
degrees, with pain in the last 10 degrees, extension to 15 
degrees, with pain, lateral rotation of 90 degrees either way 
without any significant difficulty.  No clonus was present 
and straight leg raises were negative bilaterally.  His 
sensation was intact throughout his bilateral lower 
extremities.  He was 1+ patellar and Achilles reflexes, which 
were equal and symmetric.  Contemporaneous x-rays showed a 
previous fusion at L4-5 with a fusion mass present.  He also 
had an implantable nerve stimulator in place.  He had a 
little bit of arthritis in his 3-4 facets.   His cervical 
spine x-ray showed some narrowing of the C5-6 disc space, 
otherwise there was not any significant arthritis present.  
The examiner noted that he had a slight loss of cervical 
lordosis.  The examiner addressed the DeLuca, supra, 
provisions by noting that there was pain on motion that could 
certainly further limit functional ability during flare-ups 
or with increased use.  However, the examiner noted that it 
was not feasible to attempt to express this in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty.  

Private medical records from January and February 2004 
reflect that the veteran underwent several weeks of physical 
therapy for his neck and back conditions.  The veteran 
reported pain radiating down his right upper and lower 
extremities.  February 2004 x-rays revealed narrowing at the 
C-6 with mild retrolisthesis of about 2 millimeters with no 
other significant pathology and excellent post-fusion changes 
at L4-5 with the other interspaces being unremarkable in 
appearance. 

A December 2005 VA examination report shows that the veteran 
complained of worsening pain in his neck and back with 
decreased range of motion.  The examiner noted that he had 
right upper and lower extremity radiculopathy.  The veteran 
indicated that he had fatigability, limitation of repetition, 
and lack of endurance.  He stated that the pain was constant, 
sharp and dull in nature.  He reported that flare-ups occur 
on a daily basis and precipitating factors relate to 
activities of daily living, but had no incapacitating 
episodes over the previous 12 months.  He was able to 
ambulate without difficulty, but he had a stiff appearance to 
his neck and back.  Upon examination, the veteran had a stiff 
posture with a slow, limping gait with decreased range of 
motion.  He had mild paraspinal muscle tenderness in both his 
cervical and lumbar spine.  Range of motion of his cervical 
spine shows 30 degrees of flexion, 20 degrees of extension, 
30 degrees of right and left lateral flexion and 70 degrees 
of right and left lateral rotation.  Regarding his lumbar 
spine, he had 80 degrees of flexion, 10 degrees of extension, 
30 degrees of right and left lateral flexion and rotation.  
He did not appear to have diffuse muscle spasm.  He was in 
pain with movement and would fatigue with movement.  There 
was no change in range of motion and following bending 
exercises.  Motor examination showed full symmetrical motor 
strength 5/5 in all muscle groups. He had non-dermatomal 
sensory loss.  His deep tendon reflexes were 2+ throughout.  
He had negative Lashgue's sign, Hoffman's sign and Spurling 
sign.  The diagnosis was cervical degenerative disc disease, 
lumbar radiculopathy, lumbar degenerative disc disease, 
lumbar fusion and cervical radiculopathy.  

The Board observes that the criteria relating to spinal 
disorders were amended several times over the appeals period 
and the most favorable one must be applied.  See 67 Fed. Reg. 
48,785 (July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a 
(2007)); see also VAOPGCPREC 3-2000.  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
VAOPGCPREC 3-2000 (2000).

The veteran's service-connected status post laminectomy and 
fusion of L4-L5 is service-connected under Diagnostic Code 
5293, and his central disc protrusion at C5-C6, is service-
connected under Diagnostic Codes 5290 and 5293, as in effect 
prior to the amendment effective September 23, 2002.  Under 
Diagnostic Code 5290, which pertains to limitation of motion 
of the cervical spine, provides that a 20 percent disability 
rating is warranted for moderate limitation of motion of the 
cervical spine, and a 30 percent disability rating is 
warranted for severe limitation of motion of the cervical 
spine.  Diagnostic Code 5293, pertaining to intervertebral 
disc syndrome (IVDS), provides that a 20 percent disability 
rating is warranted for moderate, recurring attacks of IVDS, 
and a 40 percent disability rating is warranted for severe, 
recurring attacks of IVDS with intermittent relief. 

The criteria for Diagnostic Code 5293 were amended on 
September 23, 2002.  Under this criteria, IVDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks over the previous twelve 
months warranted a 40 percent disability rating, and IVDS 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks over the previous 
twelve months warranted a 20 percent disability rating.  The 
regulation defines an incapacitating episode as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  

The criteria for rating spine disabilities were entirely 
amended on September 26, 2003.  Under the current criteria, 
the current Diagnostic Codes 5235 - 5243 are to be rated in 
accordance with the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), unless Diagnostic 
Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Incapacitating Episodes).  Under the General 
Formula, for spine disabilities with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 20 percent disability rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or when there is muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent disability 
rating is assigned for forward flexion of the cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent disability rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  The criteria for the Formula for Incapacitating 
Episodes mirrors the criteria set out above.  Unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following: difficulty walking because of a 
limited line of  vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal  
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2007).  



Increased rating - central disc protrusion, C5-C6

The veteran contends that the symptoms of his cervical spine 
disability are more severe than those contemplated in his 
current disability rating, and that his condition warrants a 
higher rating.  

Based upon the evidence of record, the Board finds that the 
veteran's cervical spine disability does not warrant a higher 
disability rating under either Diagnostic Code 5290 or 5293.  
In terms of Diagnostic Code 5290, pertaining to limitation of 
motion of the cervical spine, the Board notes that full range 
of motion of the cervical spine is flexion and extension to 
45 degrees each, right and left lateral rotation to 80 
degrees each and right and left lateral flexion to 45 degrees 
each.  At his examinations, the veteran's range of motion of 
his cervical spine has been forward flexion to 45, 60 and 30 
degrees, extension to 25, 15 and 20 degrees, right and left 
lateral rotation to 65 and 70 degrees each and right and left 
lateral flexion to 30 degrees each.  The Board finds that the 
veteran's cervical spine syndrome has not shown a level of 
limitation of motion that would be considered severe, as to 
warrant a higher disability rating based on limitation of 
motion under Diagnostic Code 5290.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  In terms of his rating for 
IVDS, the veteran's cervical spine disability has not 
manifested in severe recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).
 
Regarding Diagnostic Code 5293, as amended on September 23, 
2002, the Board finds that the veteran's cervical spine 
disorder does not warrant a higher disability rating under 
this version of Diagnostic Code 5293, as there is no evidence 
that the veteran had incapacitating episodes at any time over 
the appeals period.  In fact, the December 2005 VA examiner 
noted that the veteran examination report shows that the 
veteran had no incapacitating episodes over the previous 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).
  
The Board finds that a higher disability rating is not 
available for the veteran's cervical spine disability under 
the General Formula.  In order to warrant a higher 
evaluation, the veteran's cervical spine disability would 
need to show forward flexion of the cervical spine limited to 
15 degrees or less or favorable ankylosis of the entire 
cervical spine.  In the present case, the veteran's forward 
flexion of the cervical spine has been consistently greater 
than 15 degrees.  In fact, over the appeals period, the 
veteran's cervical spine forward flexion has been to 45 
degrees in April 2002, to 60 degrees in September 2003 and to 
30 degrees in December 2005.  In addition, there is no 
evidence that the veteran has ankylosis of his cervical 
spine.  As such, a higher disability rating under the General 
Formula is not warranted for the veteran's cervical spine 
condition.  It follows that this includes all Diagnostic 
Codes rated under the General Formula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  

As noted above, under the current criteria, IVDS is to be 
rated either under the General Formula or under the Formula 
for Incapacitating Episodes, which mirrors the rating 
criteria for incapacitating episodes set out above.  However, 
as the veteran has not had incapacitating episodes at anytime 
over the appeals period, his cervical spine disability would 
not warrant a disability rating under the Formula for 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.

The Board has considered other Diagnostic Codes in order to 
provide the veteran with the most beneficial rating for his 
cervical spine disability.  However, in terms of the rating 
criteria pertaining to disabilities of the spine in effect 
prior to September 26, 2003, Diagnostic Code 5287, pertaining 
to ankylosis of the cervical spine, is the only other 
Diagnostic Code which provides a rating for the cervical 
spine.  As the evidence of record does not reflect that the 
veteran has ankylosis of the cervical spine, a rating under 
this Diagnostic Code is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (2003).

In terms of the current criteria, it has been noted above 
that the veteran's cervical spine condition would not warrant 
a higher rating under the General Formula or the Formula for 
Incapacitating Episodes.  



Increased rating - status post laminectomy and fusion of L4-
L5

The veteran contends that the symptoms of his lumbar spine 
disability are more severe than those contemplated in his 
current disability rating, and that his condition warrants a 
higher rating.  

Based upon the evidence of record, the Board finds that the 
veteran's lumbar spine disability does not warrant a higher 
disability rating under Diagnostic Code 5293.  In terms of 
his rating for IVDS, the veteran's lumbar spine disability 
has not manifested in severe recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).
 
Regarding Diagnostic Code 5293, as amended on September 23, 
2002, the Board finds that the veteran's lumbar spine 
disorder does not warrant a higher disability rating under 
this version of Diagnostic Code 5293, as there is no evidence 
that the veteran had incapacitating episodes at any time over 
the appeals period.  As noted above, the December 2005 VA 
examiner noted that the veteran had no incapacitating 
episodes over the previous 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).
  
The Board finds that a higher disability rating is not 
available for the veteran's lumbar spine disability under the 
General Formula.  In order to warrant a higher evaluation, 
the veteran's lumbar spine disability would need to show 
forward flexion of the thoracolumbar spine 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.  In 
the present case, the veteran's forward flexion of the lumbar 
spine has been consistently greater than 30 degrees.  In 
fact, over the appeals period, the veteran's lumbar spine 
forward flexion has been to 75 degrees in April 2002, and to 
80 degrees in September 2003 and December 2005.  In addition, 
there is no evidence that the veteran has ankylosis of his 
lumbar spine.  As such, a higher disability rating under the 
General Formula is not warranted for the veteran's lumbar 
spine condition.  It follows that this includes all 
Diagnostic Codes rated under the General Formula.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.  

In addition, as the veteran has not had incapacitating 
episodes at anytime over the appeals period, his lumbar spine 
disability would not warrant a disability rating under the 
Formula for Incapacitating Episodes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

The Board has considered other Diagnostic Codes in effect 
prior to September 26, 2003 in order to provide the veteran 
with the most beneficial rating for his spine disability.  
Diagnostic Code 5289 pertained to ankylosis of the lumbar 
spine; however, as noted above, there is no evidence of 
record showing that the veteran has ankylosis of the lumbar 
spine.  Diagnostic Code 5292 pertained to limitation of 
motion of the lumbar spine, and provided that a 20 percent 
disability rating was warranted for moderate limitation of 
the lumbar spine and a 40 percent disability rating was 
warranted for severe limitation of the lumbar spine.  The 
Board notes that full range of motion of the lumbar spine is 
90 degrees of flexion, 30 degrees of extension, right and 
left lateral flexion at 30 degrees each and right and left 
lateral rotation at 30 degrees each.  Over the appeals 
period, the veteran's range of motion of his lumbar spine has 
been forward flexion to 75 and 80, extension to 30, 15 and 10 
degrees, right and left lateral rotation to 90 and 30 degrees 
each and right and left lateral flexion to 25 degrees each.  
The Board finds that these limitations do not meet the 
criteria of a limitation of motion which would be considered 
severe.  

Finally Diagnostic Code 5295 pertains to lumbosacral strain.  
Under this Diagnostic Code, lumbosacral strain with muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in the standing position, was rated at a 20 
percent disability rating.  Severe lumbosacral strain with 
listing of whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, was rated at a 40 percent disability rating.  There 
is no evidence in the record that the veteran's lumbar spine 
disability has been manifested by the criteria needed for a 
40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5295 (2003).

In terms of the current criteria, it has been noted above 
that the veteran's lumbar spine condition would not warrant a 
higher rating under the General Formula or the Formula for 
Incapacitating Episodes.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R.§ 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Board notes that the veteran has a scar as a result of 
his laminectomy and fusion at L4-5.  The September 2003 VA 
examiner noted that he had tenderness to palpation 
specifically over his implantable nerve stimulator and that 
his incision was well-healed.  A December 2005 VA scars 
examination report reflects that the veteran has a linear 
scar in the lumbar spine area 12.8 centimeters long and .3 
centimeters wide at its widest aspect.  There was no pain on 
examination of the scar and no adherence to underlying 
tissue.  The texture of the scar was regular and the scar was 
stable.  The nerve stimulator was palpable to the upper right 
end of the scar.  The scar was superficial, not deep, and 
there was no inflammation, edema or keloid formation.  The 
color of the scar was similar.  There was no area of 
induration or inflexibility in the scar.  The veteran was 
describing low back pain but the scar was non-tender on 
examination.  Pinprick and light touch were diminished and 
somewhat tingly in the area of skin as compared to the rest 
of the skin.  The veteran indicated that it was difficult for 
him to differentiate between pain that could be associated 
with the scar and the pain from his lumbar spine condition.  
The Board has given consideration as to whether the veteran's 
surgical scar warrants a separate 10 percent disability 
rating.  However, there is nothing in the medical record 
which suggests that the veteran's scar from his service-
connected lumbar spine surgery would warrant a compensable 
disability rating under the rating criteria for scars.  In 
order to warrant a 10 percent disability rating, the 
veteran's scar, which is stable, superficial and does not 
cause pain or limited motion, would need to cover an area of 
929 square centimeters.  As shown above, the veteran's lumbar 
spine scar does not cover this area of his body.  As such, a 
separate rating is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2007).  

The Board finds that the medical evidence demonstrates 
consistently and throughout that, over the relevant appeals 
period, the veteran's cervical and lumbar spine disabilities 
meet the criteria for 20 percent disability ratings.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.  Hart, supra.  

There is no evidence of record that the veteran's service-
connected cervical and lumbar spine disabilities cause marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Therefore, 
it is not required to remand this matter for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, 
the preponderance of the evidence is against the assignment 
of disability ratings in excess of 20 percent for the 
veteran's cervical and lumbar spine disabilities.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Radiculopathy of the Right Upper and Lower Extremities

The Board has also considered whether the veteran is entitled 
to separate evaluations for the veteran's right upper and 
lower extremities under criteria in effect since September 
23, 2002.  Under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 8520 is analogous to impairment of the 
sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.121a, Diagnostic Code 8520 (2007).

The veteran has been diagnosed with radiculopathy of the 
right upper and lower extremities and has reported consistent 
pain radiating down his right arm and left.  At his April 
2002 VA examination, the veteran reported pain, numbness and 
tingling radiating out of the neck into the right arm and 
down the ulnar border of the right arm to the hand.  He also 
indicated he had numbness and tingling out of the right leg 
to the foot. At his September 2003 examination, the veteran 
reported neck pain which travelled down into his right 
shoulder and infrequently down into his right forearm.  
Finally, his December 2005 examiner diagnosed lumbar and 
cervical radiculopathy.  These manifestations resemble no 
more than a mild incomplete paralysis and warrant no more 
than 10 percent evaluations.  In view of this, the Board 
finds that separate 10 percent disability rating for his 
right upper extremity and right lower extremity is warranted 
as of September 23, 2002.


ORDER

A disability rating in excess of 20 percent for central disc 
protrusion, C5-C6, is denied.

A disability rating in excess of 20 percent for status post 
laminectomy and fusion of L4-L5 is denied.

A separate evaluation of 10 percent, but no more, from 
September 23, 2002, for radiculopathy of the right upper 
extremity, is granted, subject to the laws and regulations 
governing the payment of VA monetary benefits.

A separate evaluation of 10 percent, but no more, from 
September 23, 2002, for radiculopathy of the right lower 
extremity, is granted, subject to the laws and regulations 
governing the payment of VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


